         Case 3:20-cv-00516-VAB Document 91 Filed 10/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                     §
                                                §
       Plaintiff                                §
                                                §
v.                                              §          CIVIL NO. 3:20-cv-516 (VAB)
                                                §
VINCENT K. MCMAHON and                          §
ALPHA ENTERTAINMENT LLC                         §
                                                §          October 20, 2020
       Defendants.                              §

               OLIVER LUCK’S MOTION TO AMEND THE COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 19, Local Rule 7(f), and this Court’s order of

June 26, 2020 [ECF 79], Plaintiff Oliver Luck respectfully moves for permission to summon Alpha

Entertainment LLC (“Alpha”) into this action, and to serve it with an Amended Complaint in the

form attached as Exhibit 1. Defendant, Vincent K. McMahon, opposes this motion. A redlined

version of the proposed Amended Complaint showing the changes proposed against the current

Complaint is attached as Exhibit 2 to this motion. This Motion is being filed concurrently with

Oliver Luck’s Motion to Lift the Stay.

                                          BACKGROUND

       On June 26, 2020, the Court entered its Ruling and Order on Motion for Prejudgment

Remedy and Motion for Disclosure of Assets [ECF 79] (the “Stay Order”), attached as Exhibit 3.

In the Stay Order, the Court “stay[ed] the case until Alpha can be joined as an indispensable

party….” Ex. 3 at 17.

       On August 7, 2020, the United States Bankruptcy Court for the District of Delaware, Case

No. 20- 10940 (LSS) (the “Bankruptcy Court”), entered an Agreed Order Granting Oliver Luck’s

Motion for Relief from Stay to Join Alpha Entertainment LLC in Connecticut Proceeding (the




Oral argument is requested.
         Case 3:20-cv-00516-VAB Document 91 Filed 10/20/20 Page 2 of 4




“Agreed Order”), attached as Exhibit 4. In the Agreed Order, the Bankruptcy Court ordered the

automatic bankruptcy stay to be lifted as of the earlier of October 31, 2020 or sixty days after the

closing date of Alpha’s asset sale. Ex. 4 at 2. Pursuant to the Agreed Order, Alpha’s attorney,

Matthew Lunn, provided written notice to Mr. Luck’s attorneys that Alpha’s asset sale closed on

August 21, 2020. Ex. 5. Accordingly, the automatic bankruptcy stay is lifted as of today, October

20, 2020—sixty days after the closing date— allowing Mr. Luck to join Alpha in this case for the

sole purpose of seeking a declaration of whether or not Alpha properly terminated Mr. Luck for

cause under his Employment Contract. Ex. 4 at 1-2.

                                        RELIEF REQUESTED

       Mr. Luck has good cause for now amending the Complaint. On June 26, 2020, this Court

ordered this action stayed “until Alpha can be joined.” Ex. 3 at 17. Prior to obtaining relief from

the stay in the bankruptcy court, Alpha could not be joined as a party in this action. 11 U.S.C. §

362(a)(1). Mr. Luck has now been able to obtain relief from 11 U.S.C. § 362(a)(1)’s automatic

bankruptcy stay. See Ex. 4. Therefore, good cause now exists for the Complaint to be amended to

join Alpha.

       WHEREFORE, Plaintiff Oliver Luck respectfully moves for permission to summon Alpha

into this case and to amend his Complaint to join Alpha as a required party. Further, Mr. Luck

requests the attached clean version of the Amended Complaint be deemed filed as of the date the

Court grants this Motion.

                                               Respectfully submitted,

                                               PLAINTIFF OLIVER LUCK

                                                /s/ Andrew M. Zeitlin
                                               Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                               Joette Katz (Fed. Bar No. ct30935)
                                               SHIPMAN & GOODWIN LLP



                                                                                                  2
Case 3:20-cv-00516-VAB Document 91 Filed 10/20/20 Page 3 of 4




                            300 Atlantic Street
                            Stamford, CT 06901
                            Telephone: (203) 324-8100
                            Facsimile: (203) 324-8199
                            Email: azeitlin@goodwin.com
                            Email: jkatz@goodwin.com

                            AND

                             /s/ Paul J. Dobrowski
                            Paul J. Dobrowski (phv10563)
                            Vanessa L. Pierce (phv10561)
                            Jared A. McHazlett (phv10650)
                            DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                            4061 Washington Avenue, Suite 200
                            Houston, Texas 77007
                            Telephone: (713) 659-2900
                            Facsimile: (713) 659-2908
                            Email: pjd@doblaw.com
                            Email: vpierce@doblaw.com
                            Email: jmchazlett@doblaw.com

                            HIS ATTORNEYS




                                                                   3
          Case 3:20-cv-00516-VAB Document 91 Filed 10/20/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 20, 2020, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.


                                                      /s/ Andrew M. Zeitlin
                                                    Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                                    Shipman & Goodwin LLP
                                                    300 Atlantic Street
                                                    Stamford, CT 06901-3522
                                                    Telephone: 203-324-8100
                                                    Facsimile: 203-324-8199
                                                    azeitlin@goodwin.com




                                                                                                   4
